Burks, J.,
delivered the opinion of the court.
*782This is a writ of error to a judgment of the Circuit Court for the city of Clifton Forge, whereby the plaintiff in error was adjudged guilty of violating the segregation ordinance of said city, and fined one hundred dollars. On the main constitutional question, the ordinance here involved is not materially different from the segregation ordinance of the city of Richmond, which was upheld as a valid enactment by this court in Hopkins v. City of Richmond, 117 Va. 692, 86 S. E. 139, Ann. Cas. 1917-D, 1114. Since that case was decided, the Supreme Court of the United States has decided that an ordinance of the city of Louisville, substantially the same as the one under consideration, is in conflict with the fourteenth amendment of the Constitution of'the United States, and is therefore null and void. Buchanan v. Warley, 245 U. S. 60, 38 Sup. Ct. 16, 62 L. Ed. 149. That case was very fully argued by able counsel, and several cities, including the city of Richmond, Va., were also permitted, as amici curiae, to file briefs in the case. The opinion of the court fully covers the case at bar. The judgment aforesaid of the Circuit Court of the city of Clifton Forge must, therefore, be reversed, and the case remanded to said court, with direction to remit the fine imposed upon the plaintiff in error and dismiss the prosecution.

Reversed.